Case 1:19-cv-00293-PAB-STV Document 80 Filed 11/06/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00293-PAB-STV

  GILBERT T. TSO, individually
       Plaintiffs,

  v.

  REBECCA MURRAY, individually;
  TANYA AKINS, individually and official capacities;
  SHERR PUTTMANN AKINS LAMB PC, a law firm;
  JEANNIE RIDINGS, individually;
  KILILIS RIDINGS & VANAU PC, a law firm;
  RUSSELL M. MURRAY, individually;
  DENA MURRAY, individually;
  JOANNE JENSEN, individually;
  RICHARD F. SPIEGLE Psy.D., individually,
  ELIZABETH A. STARRS, individually,
  DAVID P. BRODSKY, individually,
  CHARLES D. JOHNSON, individually,
  ROSS B.H. BUCHANAN, individually,
  DAVID H. GOLDBERG, individually,
  MONICA JACKSON, individual and official capacity,
  LARA DELKA, individual and official capacity,
  CHRISTIAN MADDY, individual and official capacity,
  JENNIFER ADELMANN, individual and official capacity,
  DON MARES, official capacity,
  BARRY PARDUS, official capacity,
  MICHAEL DIXON, official capacity,
  CYNTHIA COFFMAN, official capacity,
  19TH JUDICIAL CIRCUIT COURT, LAKE CO., IL
  2ND DISTRICT COURT, DENVER COUNTY, CO
  DENVER DEPT. OF HUMAN SERVICES
  COLORADO DEPT. OF HUMAN SERVICES;
  COLORADO DIVISION OF MOTOR VEHICLES
  and CITY AND COUNTY OF DENVER

          Defendants.



       DEFENDANT RICHARD SPIEGLE, PSY.D.’S MOTION TO WITHDRAW RACHEL
                      BRADLEY AS COUNSEL OF RECORD
Case 1:19-cv-00293-PAB-STV Document 80 Filed 11/06/19 USDC Colorado Page 2 of 3




          Defendant Richard Spiegle, Psy.D. (“Dr. Spiegle”), through counsel Taylor|Anderson,

  LLP, hereby submits Defendant’s Motion to Withdraw Rachel Bradley as Counsel of Record,

  pursuant to D.C.COLO.LAttyR 5(b). Good cause exists for Ms. Bradley’s withdrawal, as Ms.

  Bradley is no longer employed by Taylor|Anderson, LLP as of November 1, 2019. Attorneys

  Valentine Uduebor and James D. Murdock will continue to provide representation of Dr. Spiegle

  in this matter.

          Pursuant to D.C.COLO.LCivR 7.1(b)(4), this Motion is exempt from the duty to confer

  provided by D.C.COLO.LCivR 7.1(a).


  Respectfully submitted this 6th day of November, 2019.

                                                       s/ James D. Murdock
                                                       James D. Murdock, No. 47527
                                                       Valentine Uduebor, No. 51982
                                                       Taylor|Anderson, LLP
                                                       1670 Broadway, Suite 900
                                                       Denver, CO 80202
                                                       Tele: (303) 551-6660
                                                       Fax: (303) 551-6655
                                                       jdmurdock@talawfirm.com
                                                       Attorneys for Richard F. Spiegle, Psy. D.
Case 1:19-cv-00293-PAB-STV Document 80 Filed 11/06/19 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of November, 2019, a true and correct copy of the foregoing
  DEFENDANT’S MOTION TO WITHDRAW RACHEL BRADLEY AS COUNSEL OF
  RECORD was filed with the court and served on the following:

            Gilbert T. Tso
            4255 Kittredge St., #922
            Denver, CO 80239
            Pro Se Petitioner

            Robert A. Wolf
            Sherri Catalano
            City and County of Denver
            1200 Federal Boulevard
            4th Floor
            Denver, CO 80204

            Allison R. Ailer
            State of Colorado
            Assistant Attorney General
            1300 Broadway, 10th Floor
            Denver, CO 80203

            Tory Drew Riter
            Kelly L. Kafer
            Morgan Rider Riter Tsai, P.C.
            1512 Larimer Street, Suite 450
            Denver, CO 80202

            Richard Maxton Murray
            Polsinelli PC-Denver
            1401 Lawrence Street
            Suite 2300
            Denver, CO 80202
            303-583-8242

            Eric Ziporin
            Ryan McGrath
            Senter Goldfarb & Rice LLC
            3900 E. Mexico Ave., Suite 700
            Denver, CO 80210

                                                                s/Theresa Coe
